        Case 2:16-cv-05073-MSG Document 441 Filed 01/21/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
IN RE SUBOXONE (BUPRENORPHINE                   :    MDL NO. 2445
HYDROCHLORIDE AND NALOXONE)                     :    13-MD-2445
ANTITRUST LITIGATION                            :
                                                :
THIS DOCUMENT RELATES TO:,                      :
                                                :
Wisconsin, et al. v. Indivior Inc. et al.       :
Case No. 16-cv-5073                             :
__________________________________________ :
STATE OF WISCONSIN                              :
By Attorney General Brad D. Schimel, et al.     :
                                                :    CIV. A. NO. 16-5073
                                 Plaintiffs,    :
                v.                              :
                                                :
INDIVIOR INC. f/k/a RECKITT BENCKISER           :
PHARMACEUTICALS, INC., et al.                   :
                                                :
                                 Defendants.    :
____________________________________________:

                                             ORDER

         AND NOW, this 20th day of January 2021, upon consideration of (1) the Direct Purchaser

Class Plaintiffs’ Memorandum in Support of Motion to Approve the Form and Manner of Notice to

the Direct Purchaser Class (No. 13-md-2445, Doc. No. 641), Defendant’s Response (No. 13-md-2445,

Doc. No. 646), and the Direct Purchaser Class Plaintiffs’ Reply (No. 13-md-2445, Doc. No. 650); and

(2) Defendant’s Motion to Disqualify Rochester Drug Co-operative, Inc. (No. 13-md-244, Doc. No.

645), the Direct Purchaser Class Plaintiffs’ Response (Doc. No. 651), Defendant’s Reply (No. 13-md-

2445, Doc. No. 654), and Direct Purchaser Class Plaintiffs’ Sur-Reply No. 13-md-2445, Doc. No.

663), it is hereby ORDERED that:

1.       Defendant’s Motion to Disqualify Rochester Drug Co-Operative, Inc. as a class

representative for the Direct Purchaser Class (Doc. No. 645) is DENIED.

2.       The Direct Purchaser Plaintiffs’ Motion to Approve the Form and Manner of Notice to the

Direct Purchaser Class (Doc. No. 641) is GRANTED as follows:
 Case 2:16-cv-05073-MSG Document 441 Filed 01/21/21 Page 2 of 3




a.    The Court appoints RG/2 Claims Administration LLC (“RG/2”) to serve as notice

administrator for the Direct Purchaser Class and to assist Class Counsel in disseminating the

Notice (the “Notice Administrator”). All expenses incurred by the Notice Administrator must

be reasonable and are subject to Court approval.

b.    The proposed notice program (individual mail by first-class mail) and form of notice

constitute the best notice to members of the Direct Purchaser Class that is practicable under the

circumstances, comply in all respects with the requirements of Fed. R. Civ. P. 23(c)(2), and are

in the interest of judicial economy and in the interest of justice;

c.    The proposed form of Notice to Class Members of the pendency of this Class Action

(attached as Exhibit 1 to Direct Purchaser Class Plaintiffs’ Notice Motion) satisfies the

requirements of Rule 23(c)(2) and due process, is otherwise fair and reasonable, and therefore

is approved.

d.    Lead Counsel for the Class shall cause the Notice substantially in the form attached as

Exhibit 1 to Direct Purchaser Class Plaintiffs’ Notice Motion to be disseminated by the Notice

Administrator by February 22, 2021 via first-class mail to the last known address of each

Direct Purchaser Class member. Direct Purchaser Class Plaintiffs will work with the Notice

Administrator to verify the addresses used for this mailing, and, if any of the Notices are

returned as undeliverable, the Notice Administrator will make any necessary follow-up efforts

to send Notice to the Class members.

e.    Members of the Direct Purchaser Class may request exclusion from the Direct Purchaser

Class in writing postmarked no later than April 9, 2021. Lead Counsel for the Class or their

designee shall monitor and record any and all opt-out requests that are received.

f.    No later than sixty-five (65) days after the date the Notice is mailed, the Notice

Administrator shall file a declaration confirming that notice has been provided to all Direct
 Case 2:16-cv-05073-MSG Document 441 Filed 01/21/21 Page 3 of 3




Purchaser Class members as required herein and identifying the Direct Purchaser Class

members, if any, who have requested to be excluded from the Direct Purchaser Class.



                                     BY THE COURT:



                                     /s/ Mitchell S. Goldberg
                                     MITCHELL S. GOLDBERG, J.
